DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/11/2021 has been entered.  Claims 7, 14 and 22 have been canceled.  New claim 24 has been added.  Claims 1-6, 8-13, 15-21 and 23-24 are pending in the application.  Claims 15-21 and 23 have been withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-6, 8-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander (US2017/0129207.)  Hallander discloses a composite article having multifunctional properties, including mechanical, electrical or other properties based upon the intended end use, wherein the article comprises at least one composite material comprising a resin matrix material (19) and at least one micron-sized reinforcement distribution (23) comprising micron-sized reinforcement elements, particularly a fiber distribution such as carbon fibers (15) embedded or dispersed in the resin matrix material (19), arranged in the form of plies (13) positioned on top of one another (e.g. “adjacent filler layers comprising a filler material dispersed within a first polymeric matrix, the filler material comprising fibers” as in instant claim 1); and nano-sized reinforcement elements (17, 17’, 17”, 17’”) forming a layer (21) arranged between and in direct contact with the distributions (23) and having matrix accumulation properties so as to provide a tailored increased reinforcement volume of said one or more distributions (23) during production of the composite such that the layer(s) (21) of nano-sized reinforcement elements comprise the nano-sized elements embedded or dispersed in the resin matrix material drawn out, during   
Hence, with regards to the claimed invention, particularly as recited in instant claims 1, 10, 13 and 24, Hallander discloses a multilayer composite comprising adjacent filler layers comprising a filler material dispersed within a first polymeric matrix, the filler material comprising fibers such as carbon fibers (as in instant claim 10); an intervening-layer disposed between, and in direct contact with (as in instant claim 24) the adjacent filler layers, said intervening-layer comprising graphene nanoplatelets (as in instant claim 13) dispersed within a second polymeric matrix; wherein said nanoplatelets include a central portion and a periphery, and the nanoplatelets are oriented in a first layer and a second layer, wherein the second layer is disposed in a generally parallel relationship with the first layer, and the first and second layers are oriented in an overlapping relationship such that the periphery of the nanoplatelets in the first layer overlap the central portion of the nanoplatelets in the second layer, as shown in Fig. 5d, wherein the intervening-layer may be configured to fail upon application of a force to the multilayer composite that is greater than or equal to a predetermined force threshold, said failure inducing at least partial delamination of the multilayer composite, and given that Hallander clearly discloses and/or suggests an aligned structure of the graphene nanoplatelets as in the claimed invention, the Examiner takes the position that the intervening-layer of Hallander “is configured to deflect the force to the central portion of the nanoplatelets in the second layer” as in the claimed invention “upon application of a force to the multilayer composite impacting the prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Thus, the claimed invention as recited in instant claims 1, 10, 13 and 24 would have been obvious over the teachings of Hallander given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 2-5, as noted above, Hallander discloses that the composite may comprise a plurality of adjacent filler layers (fiber plies) and a plurality of intervening-layers (nano-sized reinforcement layers), wherein at least one of the plurality of intervening-layers (nano-sized reinforcement layer) is disposed between each (all) of the adjacent filler layers (fiber plies) as shown in Fig. 3 as discussed above, and more specifically, from 2 to 100 plies of resin and micron-sized reinforcement fibers (Paragraph 0249), reading upon instant claim 2; and further discloses that the location and/or width and/or height and/or volume content of the nano-sized reinforcement elements is constant or different through the thickness of the composite article; with suitably, the location and/or width and/or height of the nano-sized reinforcement elements being different through the thickness of the composite material, wherein different measures can be used for different objects such as increasing or decreasing strength, and properties of the composite material can be optimized or tailored by using different heights, densities, etc. of the nano-sized reinforcement elements as well as using different thicknesses of the plies/layers of nano-sized reinforcement elements (Entire document, particularly Paragraphs 
With regards to instant claim 6, as noted above, Hallander specifically discloses that the nano-sized reinforcement elements may be graphene platelets as well as few layer graphene and multi-layer graphene and given the thickness of a single graphene platelet, as previously discussed on the record, the graphene and few layer graphene disclosed by Hallander would read upon the claimed average thickness of instant claim 6.  Hallander also discloses that preferably, nano-sized fiber-like reinforcement elements (CNT, nano fibre, nano multi wall filament, nano double wall filament, nano wire, etc.) exhibit a length of 0.125 mm or less for certain applications, with the diameter of a single wall carbon nano tube being preferably 1.35-1.45nm, thereby suggesting an aspect ratio within the claimed range; and given that Hallander discloses that the nano-sized fiber-like reinforcement elements may comprise graphene and/or that graphene, including mono-layer, few-layer and/or multi-layer graphene, may be utilized as an 
With regards to instant claim 8, although Hallander does not specifically disclose a weight content of the nano-sized reinforcement elements and/or graphene-based nano-sized platelets embedded in resin after production of the composite material and broadly recites that the contents can be preselected based upon desired properties for a particular end use, the Examiner notes that given that the instant claim does not require a basis for the parts by weight of the nanoplatelets, e.g. in relation to the total parts by weight of the layer or to a specific parts by weight of resin, etc., nor a specific weight unit for the claimed “parts” by weight, e.g. grams, milligrams, kilograms, etc., the invention taught by Hallander reads upon and/or renders obvious the claimed parts by weight range for the nanoplatelets given one skilled in the art would clearly recognize that the resin content may be equated to any value, e.g. to 0.001 parts by weight resin, 1 parts by weight resin, 100 parts by weight resin, etc. such that the nano-sized reinforcement elements or graphene taught by Hallander would fall within the claimed parts by weight range of instant claim 8.  Thus, the claimed invention as broadly recited in claim 8 would have been obvious over the teachings of Hallander.
With regards to instant claim 9, Hallander discloses that the arrangements of nano-sized reinforcement elements can be provided as mats between the fiber plies of the composite material wherein the height of the dry mat can be some micrometers up to about 100 (or more) micrometers or higher/longer depending upon application of the finished composite material 
With regards to instant claims 11 and 12, Hallander discloses that the matrix materials can be one or more of several thermoset polymeric materials and/or thermoplastic polymer materials as in instant claim 11, and further discloses an embodiment wherein a thermoset resin is utilized in the fiber plies (13) while a thermoplastic resin, e.g. a polymeric resin “different than the” thermoset resin, may be incorporated or added between the fiber plies (13) which would accumulate in and/or embed the nano-sized reinforcement elements in layer (21), e.g. the “intervening-layer” during production as discussed above; and/or that additional resin can be applied to the nano-sized reinforcement elements in the form of a resin film; and/or that the matrix material can be one or several different materials; and specifically recites that in one embodiment, a controlled breakable embodiment, the resin (19’) of the nano-sized reinforcement elements layer/mat (21), e.g. the “intervening-layer”, may be the same or different composition as that of the adjacent fiber pre-preg plies (13) such that the use of “different” compositions or resin matrix materials as in instant claim 12 would have been obvious to one having ordinary skill in the art (Entire document, particularly Paragraphs 0034, 0036, 0156, 0164, 0178, 0254, 0269, 0277, Claims 45 and 77.)  Hence, the claimed invention as broadly recited in instant claims 11-12 would have been obvious over the teachings of Hallander.
Response to Arguments
Applicant’s arguments filed 2/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Any objection/rejection from the prior art not restated above has been withdrawn by the Examiner in light of Applicant’s response.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (KR101483282) discloses a graphite-coated composite article comprising alternating layers of carbon fiber-reinforced resin and expanded graphite foils that are co-cured to produce a composite with the expanded graphite foil welded into the polymer matrix, wherein when two of the carbon fiber-reinforced resin layers or sheets are separated, the delamination or separation takes place within the expanded graphite layer such that expanded graphite is formed on both of the separated carbon fiber-reinforced sheets as shown in Figs. 3-4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 15, 2021